              Case:20-16180-MER Doc#:1 Filed:09/17/20                                  Entered:09/17/20 15:18:13 Page1 of 6
                                                                                                                                                 9/17/20 3:16PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Creekside Cancer Care LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  120 Old Laramie Trail E
                                  Lafayette, CO 80026
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Boulder                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              Case:20-16180-MER Doc#:1 Filed:09/17/20                                        Entered:09/17/20 15:18:13 Page2 of 6
                                                                                                                                                      9/17/20 3:16PM

Debtor    Creekside Cancer Care LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   Colorado                     When      12/09/16                    Case number   16-21943-MER
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case:20-16180-MER Doc#:1 Filed:09/17/20                                      Entered:09/17/20 15:18:13 Page3 of 6
                                                                                                                                                         9/17/20 3:16PM

Debtor   Creekside Cancer Care LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
             Case:20-16180-MER Doc#:1 Filed:09/17/20                                     Entered:09/17/20 15:18:13 Page4 of 6
                                                                                                                                                     9/17/20 3:16PM

Debtor    Creekside Cancer Care LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Matt O'Rourke                                                        Matt O'Rourke
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Matt O'Rourke, CEO




18. Signature of attorney    X   /s/ K. Jamie Buechler                                                     Date September 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 K. Jamie Buechler 30906
                                 Printed name

                                 Buechler Law Office, L.L.C.
                                 Firm name

                                 999 18th Street, Suite 1230 S
                                 Denver, CO 80202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     720-381-0045                  Email address      Jamie@kjblawoffice.com

                                 30906 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case:20-16180-MER Doc#:1 Filed:09/17/20                                    Entered:09/17/20 15:18:13 Page5 of 6
                                                                                                                                 9/17/20 3:16PM




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Creekside Cancer Care LLC                                                                   Case No.
                                                                                Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Matt O'Rourke, CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       September 17, 2020                                      /s/ Matt O'Rourke
                                                                     Matt O'Rourke/Matt O'Rourke, CEO
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
           Case:20-16180-MER Doc#:1 Filed:09/17/20                                 Entered:09/17/20 15:18:13 Page6 of 6
                                                                                                                                  9/17/20 3:16PM




Fill in this information to identify your case

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

Debtor 1:         Matt O'Rourke                                                  Case #
                  First Name             Middle Name                 Last Name


Debtor 2:                                                                        Chapter 11
                  First Name             Middle Name                 Last Name

Local Bankruptcy Form 1007-7.1
Disclosure Regarding Receivers

Check applicable box and complete the applicable sections.

Part 1         Disclosure

In a chapter 11 reorganization case, the following information is required pursuant to L.B.R. 1007-7:

        No receiver is in possession of debtor's property.
        A receiver is in possession of all or part of the debtor's property:
          Identification (by address or legal description) of property: 128 Old Laramie Trail E, Lafayette, CO 80026
                                                       Name of creditor: Midfirst Bank
                                                       Name of receiver: Pear Partners, LLC
                                                   Address for receiver: 2405 Ginny Way, Lafayette, CO 80026
                                       Telephone number for receiver:
                                   Attorney for receiver, if applicable:
                       Address for attorney for receiver, if applicable:
            Telephone number for attorney for receiver, if applicable:
                                      Date of appointment of receiver:
                                             Court appointing receiver: Boulder County District Court
                           Case Number for court appointing receiver: 2020CV030713

Part 2         Signature of Debtor's Attorney or Debtor (if unrepresented)

Dated:        September 17, 2020                                                 By:   /s/ K. Jamie Buechler
                                                                                       K. Jamie Buechler 30906
                                                                                       Signature

                                                                                 Bar Number (if applicable):  30906 CO
                                                                                 Mailing Address: 999 18th Street, Suite 1230 S
                                                                                                    Denver, CO 80202
                                                                                 Telephone number:     720-381-0045
                                                                                 Facsimile number:   720-381-0382
                                                                                 E-mail address:   Jamie@kjblawoffice.com




L.B.F. 1007-7.1 (12/17)                                                                                                                 Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
